Citation Nr: 1410346	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1955 to July 1959 and November 1959 to September 1964 with service in Thailand.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied service connection for ischemic heart disease (IHD), diabetes mellitus, type II (DM), and posttraumatic stress disorder (PTSD).  

In June 2012, the Veteran presented sworn testimony during a video conference hearing in Reno, Nevada, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board denied service connection for IHD and DM and granted service connection for an acquired psychiatric disorder in a September 2012 decision.  The Veteran appealed the denials of service connection to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued an order granting a June 2013 joint motion to remand (JMR) the matter to the Board.  The case has been returned to the Board for further adjudication in light of the June 2013 JMR and July 2013 Court Order.

An October 2012 rating decision from the Reno RO implemented the Board's grant of service connection for an acquired psychiatric disorder, assigning a 30 percent initial evaluation effective July 26, 2011.  In July 2013, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned for his psychiatric disorder.  Despite this NOD, no statement of the case (SOC) has been issued for this issue.  Because the filing of an NOD initiates appellate review, the claim for an increased initial rating for an acquired psychiatric disorder must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran's July 2013 NOD also indicated that he was unemployable as a result of his service-connected psychiatric disorder and was seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  His claim for TDIU is part and parcel of the determination of the increased rating claim and must also be remanded for the preparation of an SOC.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issues of entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Reno RO.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicide while stationed in Thailand in 1962 and 1964.

2.  The competent evidence establishes a current diagnosis of ischemic heart disease.

3.  The competent evidence establishes a current diagnosis of diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Ischemic heart disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

As the Veteran's claims for service connection are being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).

Finally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including IHD and DM, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2013).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

The Veteran contends that he developed IHD and DM as result of herbicide exposure while serving as an intelligence linguist in Thailand.  IHD and DM are presumptive diseases under 38 C.F.R. § 3.309(e).  

The Board notes initially that the Veteran has not claimed that he was exposed to herbicides at any other time during his active military service.  Thus, the Board need not discuss other potential herbicide exposure, including the presumption of herbicide exposure for veterans who served in the Republic of Vietnam.  The Veteran is not shown, nor does he claim, to have served in country in Vietnam while in the military.

The medical evidence of record indicates that the Veteran has been diagnosed with and treated for coronary artery disease/IHD and DM.  Therefore, the remaining question in determining whether the Veteran is entitled to the presumption of service connection for IHD and DM due to herbicide exposure is whether he was exposed to herbicides while serving on active duty.

A Memorandum for the Record regarding Herbicide Use in Thailand during the Vietnam Era, associated with the claims file by the RO, indicates that non-tactical herbicides were used on bases in Thailand and that veterans whose MOS required perimeter contact were more likely to have been exposed to these herbicides.  

The Veteran's service personnel records show that he served in Thailand in 1962 and 1964.  Additionally, his DD-214 indicates that his military occupation specialty (MOS) during this time was intelligence linguist/interrogator.  Although the Veteran's MOS is not obviously consistent with exposure to the base perimeter, he claims that he crossed the perimeter multiple times daily as part of his duties interacting with local authorities and that he routinely accompanied the Thai-Marine security team on inspections of the perimeter.  

Although there is no documentation of the Veteran's reported perimeter contact, there is also no evidence to contradict or question the credibility of his statements.  He did serve as an intelligence linguist and translator.  Interaction with local authorities and Thai-Marine security teams, and resultant perimeter contact, are reasonably consistent with such an MOS.  As noted above, veterans with a history of perimeter contact in Thailand are likely to have been exposed to herbicide agents.  As there is no evidence to contradict the Veteran's allegations of perimeter contact and affording him the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his IHD and DM can be presumed to be related to herbicide exposure in service.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims of entitlement to service connection for IHD and DM, to include as due to herbicide exposure, are granted.


ORDER

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the initial evaluation assigned for his service-connected psychiatric disorder or the properly raised issue of entitlement to TDIU.  Therefore, the issues of entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder and TDIU must be remanded to the RO to issue an SOC.  See Manlincon, supra; Rice, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Provide the Veteran and his attorney with a statement of the case regarding his claims of entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder and TDIU.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal for either of these issues, such issue(s) should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


